
	
		I
		112th CONGRESS
		1st Session
		H. R. 2209
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Benishek
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To replace the current Forest Service administrative
		  appeals process with a pre-decisional administrative review process modeled
		  after the successful approach used in the Healthy Forests Restoration Act of
		  2003, and for other purposes.
	
	
		1.Pre-decisional administrative
			 review process for Forest Service actions implementing land and resource
			 management plans
			(a)Replacement of
			 current administrative appeals processSection 322 of Public Law 102–381 (16
			 U.S.C. 1612 note) is amended by striking subsections (c), (d), and (e) and
			 inserting the following new subsections:
				
					(c)Pre-Decisional
				administrative review process for certain Forest Service actions
						(1)Establishment as
				sole means for administrative reviewThe Secretary shall establish by regulation
				a pre-decisional administrative review process that will serve as the sole
				means by which a person can seek administrative review regarding proposed
				actions referred to in subsection (a).
						(2)Review
				periodThe pre-decisional
				administrative review process for a proposed action referred to in subsection
				(a) shall occur during the period—
							(A)beginning after
				the completion of the environmental assessment or environmental impact
				statement prepared for the action; and
							(B)ending not later
				than the date of the issuance of the final decision approving the
				action.
							(3)EligibilityTo be eligible to participate in the
				pre-decisional administrative review process for a proposed action referred to
				in subsection (a), a person shall submit to the Secretary, during scoping or
				the public comment period for the draft environmental analysis for the action,
				specific written comments that relate to the proposed action.
						(4)Notice of
				proposed decisionFollowing
				the conclusion of the pre-decisional administrative review process for a
				proposed action referred to in subsection (a), the Secretary shall provide
				notice of, and distribute, the proposed decision along with the final
				environmental assessment or environmental impact statement.
						(d)Emergency
				situations
						(1)Exemption from
				pre-decisional administrative review processSubject to paragraphs (2) and (3), if the
				Chief of the Forest Service determines that an emergency situation exists for
				which immediate implementation of a proposed action referred to in subsection
				(a) is necessary, the proposed action shall not be subject the pre-decisional
				administrative review process in subsection (c).
						(2)Notice;
				post-decisional objection processIn the case of an action
				exempted under paragraph (1), the Forest Service shall—
							(A)provide notice of
				the final decision for the proposed action; and
							(B)provide for an
				expedited post-decisional review process.
							(3)ImplementationThe Forest Service may implement an action
				exempted under paragraph (1) immediately after notice is provided under
				paragraph (2)(A) and continue such implementation during the post-decisional
				administrative review process.
						(e)Efforts To
				expedite judicial reviewSubsections (b) and (c)(3) of section 106
				of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516) shall apply
				with respect to—
						(1)the judicial
				review of an action challenging an action referred to in subsection (a);
				and
						(2)any request for an
				injunction regarding such an action.
						(f)Relationship to
				other authoritiesThis section does not apply to—
						(1)an authorized hazardous fuel reduction
				project under title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
				6501 et seq.), which has its own special administrative review process under
				section 105 of such Act (16 U.S.C. 6515); and
						(2)a proposed action referred to in subsection
				(a) for which a categorically exclusion is provided.
						(g)Short
				titleThis section may be
				cited as the Forest Service Administrative Review
				Act.
					.
			(b)Technical
			 correctionsSection 322 of
			 Public Law 102–381 (16 U.S.C. 1612 note) is further amended—
				(1)in subsection (a), by striking (16
			 U.S.C. 1601 et seq.) and inserting (16 U.S.C. 1600 et
			 seq.); and
				(2)in subsection
			 (b)—
					(A)by striking
			 Secretary both places it appears and inserting Forest
			 Service; and
					(B)by striking the
			 comma at the end of paragraph (1)(A).
					(c)Effective date
			 and interim process
				(1)Effective
			 dateSubject to paragraph
			 (3), the pre-decisional administrative review process required by subsection
			 (c) of section 322 of Public Law 102–381 (16 U.S.C. 1612 note), as added by
			 subsection (a), shall take effect upon the issuance of final regulations by the
			 Secretary of Agriculture establishing the process.
				(2)Interim
			 processPending issuance of
			 the final regulations, the Secretary shall apply—
					(A)the regulations in part 215, title 36, Code
			 of Federal Regulations that implement the notice and comment provisions in
			 subsections (a) and (b) of section 322 of Public Law 102–381; and
					(B)the regulations in part 218, title 36, Code
			 of Federal Regulations, to provide the pre-decisional administrative review
			 process under subsection (c) of section 322 of Public Law 102–381, except that
			 subsection (c)(5) of such section shall apply to require notice and
			 distribution of proposed decisions.
					(3)TransitionUpon issuance of the final regulations, the
			 Secretary shall no longer apply the regulations in part 215, title 36, Code of
			 Federal Regulations, that implement subsections (c), (d), and (e) of section
			 322 of Public Law 102–381, as in effect on the day before the date of enactment
			 of this Act, except with respect to a decision which was, or could have been,
			 appealed under such part on the day before the date of the issuance of the
			 final regulations.
				
